Case 2:18-cv-00284-DAK-DBP Document 113 Filed 06/04/20 PageID.869 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  McKenna Denson,                                   ORDER GRANTING MOTION FOR
                                                    EXTENSION TO FILE RESPONSE
                         Plaintiff,
  v.                                                Case No. 2:18-cv-00284-DAK-DBP

  Corporation of the President of the Church of     District Judge Dale Kimball
  Jesus Christ of Latter-Day Saints, The et al,
                                                    Magistrate Judge Dustin B. Pead
                         Defendants.


        Defendants filed a Sealed Motion For Preservation of Electronic Evidence on May 14,

 2020. Approximately 15 days later, having received no response, Defendants filed a Request to

 Submit. (ECF No. 110.) On June 2, 2020, after the deadline to respond to the motion had passed,

 Plaintiff filed a response along with a motion for extension of time to file a response. (ECF 112.)

        The court HEREBY GRANTS the motion for extension so the response may be filed.

        IT IS SO ORDERED.



                  DATED this 4 June 2020.




                                               Dustin B. Pead
                                               United States Magistrate Judge
